Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated December 15,1982, which affirmed an order of the State Division of Human Rights determining that there was no probable cause to believe that respondent Roslyn Air National Guard was guilty of an unlawful discriminatory practice relating to employment, based on disability. Determination confirmed and proceeding dismissed, without costs or disbursements. The determination by the State Division of Human Rights is supported by substantial evidence on the record considered as a whole, and was not arbitrary, capricious, or an abuse of discretion (see Executive Law, § 298; State Off. of Drug Abuse Servs. v State Human Rights Appeal Bd., 48 NY2d 276; Matter of Mize v State Div. of Human Rights, 33 NY2d 53, 57). Lazer, J. P., Gibbons, Thompson and Boyers, JJ., concur.